Pettit, C. J.
Appellee sued the appellant for the value of stock killed by her train of cars, where the road was not securely fenced. Proper issues were formed and tried by the court without a jury; finding and judgment for the plaintiff; motion fora new trial; the causes assigned are, “that *554the decision of the court is not sustained by sufficient evidence, and is contrary to law;” overruled, and exception, and appeal to this court.
T, Gazlay, G. B. Fitch, and y. Schwartz, for appellant.
The overruling the motion for a new trial for the. causes above stated is the only error assigned. The evidence is all in the record, and in some respects is strongly conflicting ; but we think it fully sustains the action of the court below. In such a case, this court will not reverse a judgment; for the judge who tried the case, and saw and heard the witness, was much better qualified to appreciate the evidence, determine its weight and the credibility of the witnesses, than we are, who only see the evidence as it is written.
The judgment is affirmed, at the costs of appellant.